Citation Nr: 0927057	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-24 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of injury to the toes of the right foot, to include 
fracture of the great toe and flexion deformity of the second 
and third toes.

2.  Entitlement to a rating in excess of 60 percent for 
hiatus hernia with esophageal ring and pylorospasm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel

INTRODUCTION

The Veteran had active military service from October 1942 to 
January 1963.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2006 rating decision in which the RO continued 
a 10 percent rating for the Veteran's service-connected right 
foot disability and a 60 percent rating for the service-
connected hiatus hernia.  The Veteran filed a notice of 
disagreement (NOD) in February 2006, and the RO issued a 
statement of the case (SOC) in July 2006.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) later in July 2006.

In his VA Form 9 and subsequent correspondence, the Veteran 
requested a Board video conference hearing at the RO.  In May 
2007, prior to the hearing, he notified the RO that he was 
unable to attend and did not request to reschedule the 
hearing.  Under these circumstances, the Veteran's Board 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) 
(2008).

In May 2009, a Deputy Vice Chairman of the Board granted the 
Veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2008).

The Board's decision on the matter of an increased rating for 
hiatus hernia is set forth below.  The claim for an increased 
rating for the service-connected right foot disability is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that the 
claims file reflects that the Veteran was previously 
represented by the New Hampshire State Veterans Council.  In 
February 2006, the Veteran filed a VA Form 21-22 (Appointment 
of Veterans Service Organization as Claimant's 
Representative) appointing Disabled American Veterans (DAV) 
as his representative.  The Board recognizes the change in 
representation.
FINDING OF FACT

The service-connected hiatus hernia with esophageal ring and 
pylorospasm is not productive of pronounced symptoms, such as 
periodic or continuous pain unrelieved by standard ulcer 
therapy with periodic vomiting, recurring melena or 
hematemesis, and weight loss, that are totally 
incapacitating; the disability is also not manifested by 
marked malnutrition.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for hiatus 
hernia are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.87, 4.114, Diagnostic 
Codes 7346, 7306, 7323 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board is also aware of the recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), applicable to claims 
for increased ratings.  In Vazquez-Flores, the United States 
Court of Appeals for Veterans Claims (Court) found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim:  (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a September 2005 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate a claim for a higher 
disability rating, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The notice letter 
specifically informed the Veteran to submit any evidence in 
his possession pertinent to the claim herein decided 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  The January 2006 RO rating decision 
reflects the RO's initial adjudication of the claim after 
issuance of the September 2005 letter.  

Post-rating, a July 2006 letter provided the Veteran with 
information pertaining to other claims filed with the RO, 
including general information regarding the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  The July 2006 SOC provided specific 
notice as to the criteria used to evaluate the Veteran's 
service-connected hiatus hernia.  After issuance of the July 
2006 letter and SOC, and opportunity for the Veteran to 
respond, the January 2007 supplemental SOC (SSOC) reflects 
readjudication of the claim.  

The RO failed to provide the Veteran with notice in 
accordance with Vazquez-Flores with respect to the disability 
on appeal.  See Overton v. Nicholson, 20 Vet. App. 427 (2006) 
(providing that where the VCAA notice identified several 
issues claimed by the appellant, but leaves out one or more 
other issues, that VCAA notice is inadequate with respect to 
those issues not identified).  Thus, the requirements of 
Vazquez-Flores are not met by virtue of the July 2006 letter.  
The Veteran is presumed to be prejudiced by this omission 
since it has the "natural effect" of producing prejudice.  
Id.  The presumption of prejudice, however, is rebutted 
because the Veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claim and has 
demonstrated "actual acknowledge" of the evidence necessary 
to substantiate his claim.  In this regard, the Board 
observes that the Veteran has provided medical evidence in 
support of his increased rating claim, and he has provided 
written statements (e.g., letter dated in April 2006) in 
which he described the impact his disability had on his 
functioning thereby demonstrating an awareness of what is 
needed to substantiate the claim for increase.  The 
diagnostic code under which the Veteran is rated does not 
contain criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life.  Moreover, the Veteran 
is very familiar with the claims process with service 
connection having been in effect for hiatus hernia with 
esophageal ring and pylorospasm since 1965 with increased 
ratings assigned throughout the years upon submission of a 
claim and medical evidence.  Consequently, failure to send a 
notice pursuant to Vazquez-Flores was cured by "actual 
knowledge" on the part of the claimant.  Id. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's VA outpatient treatment records dated through 
January 2007, private medical records from Dr. W., and the 
report of a September 2005 VA examination.  Also of record 
and considered in connection with the appeal are the various 
written statements provided by the Veteran and by his 
representative, on his behalf.

As a final point, the Board notes the argument of the 
Veteran's representative (advanced in the April 2007 
Statement of Accredited Representative in Appealed Case) that 
a remand for a new VA examination is warranted to assess the 
current severity of the Veteran's service-connected hiatus 
hernia because the most recent VA examination was in 
September 2005.  The Veteran has not specifically asserted, 
and there is no medical evidence to suggest, that this 
disability has worsened since the September 2005 examination.  
Moreover, neither the Veteran nor his representative has 
submitted or identified any medical evidence suggesting 
marked interference with employment or frequent 
hospitalization associated with this disability, which would 
warrant extraschedular consideration.  Under these 
circumstances, remand for a new VA examination is not 
necessary.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  The Veteran has been notified and 
is aware of the evidence needed to substantiate this claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular Diagnostic  
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating;  
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3 
(2008).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The Veteran's service-connected hiatus hernia has been rated 
as 60 percent disabling under Diagnostic Code 7346 (for 
rating hiatal hernia).  A 60 percent rating is the highest 
schedular rating under Diagnostic Code 7346 and requires 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114.

The Veteran filed a claim for a rating in excess of 60 
percent for hiatus hernia in August 2005.  Considering the 
pertinent evidence of record in light of the above, the Board 
finds that the criteria for the assignment of a rating 
greater than 60 percent have not been met at any time 
pertinent to the appeal.

A June 2004 VA treatment record reflects that the Veteran 
reported having indigestion after taking Lipitor.  On 
physical examination, his bowels were stable and it was noted 
that the hiatal hernia caused some gastric pressure into the 
chest.  He denied dysphagia.  In December 2004, he reported 
that he had stopped taking Lipitor and Zocor and had no 
gastrointestinal symptoms.  In July 2005, he reported having 
abdominal pain after taking Omeprazole.  He complained of a 
sour stomach, bloating, gas and occasional reflux symptoms.  

The report of the September 2005 VA examination reflects that 
the Veteran described having symptoms suggestive with 
gastroesophageal reflux disease, to include bloating after 
eating, and frequent regurgitation.  He denied vomiting, true 
nausea, and diarrhea.  He said he did not have abdominal 
pain, but did have discomfort due to bloating.  On physical 
examination, the abdomen revealed a rather obese abdominal 
wall with at least some degree of distention and tightness.  
There was no tenderness; no masses or organs palpated.  There 
were no hernias present.  

Private medical records from Dr. W. reflect that the Veteran 
reported heartburn in February 2004, an upset stomach in July 
2004, and diverticulitis in August 2005.  In September 2005, 
the Veteran underwent an endoscopy and biopsy.  The pathology 
report noted that the Veteran had chronic, mild gastritis 
with no abnormal gastric, esophageal, or small bowel mucosa.  
Testing for H. Pylori was negative.  Dr. W.'s September 2005 
report noted a hiatal hernia, benign-appearing fundic gland 
polyps, and minimal erythematous gastropathy.  In March 2006, 
the Veteran reported acid burning symptoms.  

A July 2006 VA treatment record reflects that the Veteran 
complained that his hernia was "acting up."  In January 
2007, he denied any acute health problems.  It was noted that 
gastroesophageal reflux disease was well-controlled with 
proton pump inhibitors (PPI) (i.e., Pantoprazole).  

In sum, the medical evidence reflects that the Veteran has 
had gastrointestinal symptoms, which are, for the most part, 
well-controlled with medication.  Although the hiatus hernia 
is currently rated as 60 percent disabling, there has been no 
evidence of vomiting, material weight loss, and hematemesis 
or melena, which are included symptoms considered productive 
of severe impairment of health associated with a 60 percent 
rating.

As mentioned, a rating higher than 60 percent is not 
available under Diagnostic Code 7346.  Hence, the Board has 
considered other potentially applicable criteria, such as 
Diagnostic Code 7306 (for ulcer, marginal (gastrojejunal)), 
but the service-connected disability has not shown 
pronounced, totally incapacitating symptoms involving 
periodic or continuous pain unrelieved by standard ulcer 
therapy with periodic vomiting, recurring melena or 
hematemesis, and weight loss, which would warrant a 100 
percent rating as discussed above.  The Veteran was seen in 
the emergency room in July 2005 but the medical evidence 
fails to show that he suffers from totally incapacitating 
symptoms.  As noted above, the Veteran's symptoms have been 
well-controlled with medication and flare-ups are 
contemplated in the currently assigned high rating.  The 
medical evidence also reflects that the Veteran has 
complained of loss of appetite but he has not been clinically 
diagnosed with malnutrition, much less marked malnutrition 
which is a criterion associated with a 100 percent rating 
under Diagnostic Code 7323.  There is no basis for assignment 
of a higher rating under DC 7306 or 7323.

Moreover, the Board also notes that there is no showing 
during the pertinent time period that the service-connected 
hiatus hernia has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of a higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (cited to in the July 2006 SOC).  In this regard, 
the Board notes that the disability has not objectively been 
shown to markedly interfere with employment, (i.e., beyond 
that contemplated in the assigned rating).  The Veteran's 
hiatus hernia also has not been shown to warrant frequent 
periods of hospitalization, or to have otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, there is no basis for staged 
rating for the hiatus hernia, pursuant to Hart, and the claim 
for increase must be denied.  In reaching these conclusions, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against 
assignment of any higher rating, that doctrine is not for 
application.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).
  

ORDER

A rating in excess of 60 percent for hiatus hernia with 
esophageal ring and pylorospasm is denied.

REMAND

The Board's review of the claims file reveals that further RO 
action on the matter of an increased rating for the service-
connected right foot disability is warranted.

The report of the September 2005 VA examination reflects that 
the Veteran had deformities involving the proximal 
interphalangeal joints of the right second and third toes, 
and lateral deviation of the interphalangeal joint and 
terminal phalanx of the right great toe.  The Veteran did not 
walk with a limp and there appeared to be little pain present 
on weight-bearing.  Thereafter, a February 2006 VA outpatient 
treatment record notes that the Veteran had an abnormal gait 
and a single-point cane was issued.  In the April 2007 
Statement of Accredited Representative in Appealed Case, the 
Veteran's representative argued that a new examination was 
needed to assess the current severity of this service-
connected disability.  

The Board also finds that, given the above, and in view of 
evidence suggestive of worsening disability, another 
examination is needed to resolve the claim for increase.  See 
38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has 
a duty to provide a veteran with a thorough and 
contemporaneous medical examination); and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered contemporaneous").  

Accordingly, the RO should arrange for the Veteran to undergo 
a VA examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby notified that 
failure to report to the scheduled examination, without good 
cause, shall result in a denial of the claim for an increased 
rating.  See 38 C.F.R. § 3.655(b) (2008).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the 
Manchester VA Medical Center (VAMC) dated through January 
2007.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain any 
records of treatment for the Veteran's right foot from the 
Manchester VAMC since January 2007, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities. 

Also, to ensure that all due process requirements are met, 
and the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
ensure that its notice to the Veteran meets the requirements 
of Vazquez-Flores (cited above) (setting forth the minimum 
notice requirements for increased rating claims).

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Manchester VAMC all records of evaluation 
and/or treatment for the Veteran's right 
foot since January 2007.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to an increased rating for the 
service-connected right foot disability.  
The RO should explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.

The RO should ensure that its letter meets 
the requirements of Vazquez-Flores, cited 
to above.  In particular, the RO must 
provide at least general notice of all 
possible diagnostic codes under which the 
disability may be rated. The notice should 
also explain that, if the diagnostic 
code(s) under which the claimant is rated 
contains criteria necessary for entitlement 
to a higher disability rating that would 
not be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability, and 
the effect of that worsening has on the 
claimant's employment and daily life (such 
as a specific measurement or test result). 
Such notice must also provide examples of 
the types of medical and lay evidence that 
the Veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2008).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the Veteran's 
response expires, the RO should arrange for 
the Veteran to undergo a VA examination, by 
an appropriate physician, at an appropriate 
VA medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the examination report should 
include discussion of the Veteran's 
documented medical history and assertions.  
All indicated tests and studies should be 
accomplished (with all results made 
available to the requesting physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The physician should render all findings 
needed to rate the Veteran's residuals of 
injury to toes of right foot, to include 
fracture of the great toe and flexion 
deformity of the second and third toes, 
under the appropriate rating criteria.  The 
examiner should also comment on the extent 
of the Veteran's functional loss 
attributable to pain.  Finally, considering 
all of the above, the examiner should 
provide an assessment of the overall 
severity of the service-connected right 
foot disability.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed (typewritten) 
report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for a higher 
rating for the service-connected right 
foot disability in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claim should include 
consideration of whether staged rating, 
pursuant to Hart (cited to above), is 
appropriate.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


